15-2537
    Ramjiawan v. Lynch
                                                                                       BIA
                                                                                Montante, IJ
                                                                               A089 010 600
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    24th day of August, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    SOHAN RAMJIAWAN, AKA DAVE
    RAMJIAWAN,
             Petitioner,

                     v.                                              15-2537
                                                                     NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Samuel N. Iroegbu, Albany, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Cindy S.
                                         Ferrier, Assistant Director; Matt A.
                                         Crapo, Attorney, Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Sohan Ramjiawan, a native and citizen of Guyana,

seeks review of a July 28, 2015, decision of the BIA affirming

a March 11, 2014, decision of an Immigration Judge (“IJ”)

pretermitting asylum as untimely and denying withholding of

removal    and   relief   under   the    Convention      Against   Torture

(“CAT”).    In re Sohan Ramjiawan, No. A089 010 600 (B.I.A. July

28, 2015), aff’g No. A089 010 600 (Immig. Ct. Buffalo Mar. 11,

2014).    We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    We have reviewed the IJ’s and the BIA’s decisions “for the

sake of completeness.”       Wangchuck v. Dep’t of Homeland Sec.,

448 F.3d 524, 528 (2d Cir. 2006).          The applicable standards of

review are well established.            See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    Because      Ramjiawan   does       not   challenge    the     agency’s

pretermission     of   asylum,    the    only   claims    before    us   are

withholding of removal and CAT relief.            See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

                                    2
(explaining that claims not raised in a brief are abandoned).

Ramjiawan asserted that he was threatened and that he fears harm

in Guyana because his cricket team won a cricket match in 2003.

       A valid past persecution claim can be based on harm other

than     threats       to    life           or     freedom,       “includ[ing]

non-life-threatening violence and physical abuse,” Beskovic v.

Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), but the harm

must be sufficiently severe, rising above “mere harassment,”

Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.

2006).       In evaluating a past persecution claim, the agency

must consider the harm suffered in the aggregate.                  Poradisova

v. Gonzales, 420 F.3d 70, 79-80 (2d Cir. 2005).

       The   agency   did   not   err       in   finding   that   Ramjiawan’s

experiences in Guyana did not rise to the level of persecution.

His claim of past persecution rested on unfulfilled threats

directed at him, and an assault on his brother-in-law.                  These

incidents, even considered cumulatively, did not constitute

persecution against Ramjiawan.                   See Ci Pan v. U.S. Att’y

General, 449 F.3d 408, 412-13 (2d Cir. 2006) (recognizing that

unfulfilled threats do not amount to persecution); Tao Jiang

v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007) (providing that

asylum applicant cannot establish persecution based on harm to

                                        3
a family member unless the applicant was “within the zone of

risk when the family member was harmed, and suffered some

continuing hardship after the incident.”).

    Absent    past   persecution,   an      alien   may   establish

eligibility for withholding of removal and CAT relief by

demonstrating a likelihood of future persecution and torture.

8 C.F.R. § 1208.16(b)(2), (c)(2); Ramsameachire v. Ashcroft,

357 F.3d 169, 178, 184-85 (2d Cir. 2004).    The agency reasonably

found that   Ramjiawan’s claim of a likelihood of persecution

and torture was speculative.   See Jian Xing Huang v. U.S. INS,

421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid

support in the record . . . , [an applicant’s] fear is

speculative at best”).

    Ramjiawan failed to identify with specificity the group he

claims will harm him in Guyana—he first testified that a 12-man

rival cricket team threatened him and later that a large unnamed

gang operating throughout Guyana threatened him.          Ramjiawan

did not claim to have been threatened in over a decade.

Moreover, he did not corroborate his assertions that gang

members looked for him at his brother’s house in Guyana in 2011,

or that the gang that threatened him operates throughout Guyana.



                                4
    Based on this record, the agency reasonably found that

Ramjiawan had not demonstrated a likelihood of persecution or

torture so as to establish his eligibility for withholding of

removal and CAT relief.   See 8 C.F.R. § 1208.16(b)(2), (c); see

also Ramsameachire, 357 F.3d at 178, 184-85; Jian Xing Huang,

421 F.3d at 129.   We need not consider the agency’s alternative

basis for denying withholding of removal: that Ramjiawan failed

to demonstrate that the harm he suffered and the fears he had

were on account of a protected ground.   See INS v. Bagamasbad,

429 U.S. 24, 25 (1976) (“As a general rule courts and agencies

are not required to make findings on issues the decision of which

is unnecessary to the results they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the petitioner’s

motion for a stay of removal is DENIED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                                5